TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-20-00376-CV


                     Texas General Land Office and George P. Bush,
          named in his Official Capacity as Texas Land Commissioner, Appellants

                                                  v.

                                    City of Houston, Appellee


                 FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         NO. D-1-GN-20-003520, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               On December 23, 2020, we extended the abatement of this appeal to January 4,

2021, at the parties’ request. We instructed the parties to file either a status report or motion to

dismiss by January 4.

               The parties have filed their Joint Status Report and Second Request for Extension

of Abatement. In it, they seek an extension of the abatement to be able to file either an updated

status report or notice of agreed dismissal on or before January 18 while they “continue

working . . . to determine whether the underlying case can be dismissed by agreement.”

               The Court grants the parties’ request for a second abatement extension and extends

the abatement through and including January 19, 2021. The parties are ordered to file another

status report, or a motion to dismiss, by that date.
Before Chief Justice Byrne, Justices Baker and Kelly

Abated

Filed: January 7, 2021




                                               2